03/31/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0462


                                      DA 20-0462
                                   _________________

ROBERT EDWARD WALDEN
and SYLVAN WALDEN,

             Plaintiffs and Appellees,

      vs.                                                          ORDER

YELLOWSTONE ELECTRIC CO.
and THOMAS C. NEWELL,

             Defendants and Appellants.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Katherine M. Bidegaray, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 31 2021